UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6360


MIGUEL ANGEL DELGADO,

                Plaintiff - Appellant,

          v.

DAVID BALLARD; CLARENCE J. RIDER; JAMES MCCLOUD; CHARLENE
SOTAK, Sued in their Official and Individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-01252)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miguel Angel Delgado, Appellant Pro Se.      Dwayne Edward Cyrus,
Jason   Eric  Wandling,   SHUMAN,   MCCUSKEY   &   SLICER,  PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Miguel    Angel   Delgado       appeals   the    district       court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have   reviewed     the    record    and    find     no    reversible      error.

Accordingly, we deny his motion for appointment of counsel and

affirm for the reasons stated by the district court.                 Delgado v.

Ballard,   No.    2:09-cv-01252     (S.D.W.    Va.   Feb.    10,    2012).      We

dispense   with     oral   argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2